
	
		I
		111th CONGRESS
		1st Session
		H. R. 4287
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish an Office of Livability in the Office of the
		  Secretary of Transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Livability for All Americans Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Since the creation of the Interstate
			 System, United States surface transportation has been defined by the use of
			 personal motor vehicles.
			(2)The focus on automobiles has afforded the
			 people of the United States increased mobility and interconnectivity, but has
			 also resulted in increased congestion, higher greenhouse gas emissions, and a
			 reduced focus on other modes of surface transportation.
			(3)Between 1955 and 2005, vehicle miles
			 traveled in the United States increased fivefold, bringing with it an
			 escalation in traffic congestion.
			(4)Each year, Americans spend 4,200,000,000
			 hours in traffic congestion, burning 2,900,000,000 gallons of fuel.
			(5)Wasted time and fuel result in a
			 $78,000,000,000 annual congestion tax, creating a financial drain on
			 individuals and the economy as a whole.
			(6)The transportation sector accounts for 22
			 percent of the greenhouse gases emitted annually in the United States, with 60
			 percent of the emissions coming from personal motor vehicle use.
			(7)Transportation costs account for
			 approximately 18 percent of an average household’s expenditures.
			(8)Over reliance on automobiles can have
			 adverse impacts on public health, both through lessened physical activity and
			 from increased pollutants.
			(9)In order to reduce the financial,
			 environmental, and quality of life impacts of traffic congestion and to create
			 modal choice for all users, the United States transportation system must
			 include alternate modes of transportation to complement personal motor vehicle
			 travel, including public transit, walking, and bicycling.
			(10)Public transit, walking, and bicycling are
			 sustainable modes of transportation that result in 5,600,000,000 gallons of
			 fuel savings and reduce carbon dioxide emissions by 49,000,000 metric tons each
			 year.
			(11)Sustainable modes of transportation can
			 provide affordable transportation choices and have the ability to reduce the
			 transportation cost burden.
			(12)Bicyclists and pedestrians are intended
			 users of the surface transportation system, except where prohibited by law, and
			 it is the policy of the Federal Government to encourage maximum accessibility
			 and safety with respect to the surface transportation system for bicyclists and
			 pedestrians as intended users when designing and constructing surface
			 transportation facilities.
			(13)In order to provide access to sustainable
			 modes of transportation, land use and planning decisions must include
			 consideration of transportation options.
			(14)A modally balanced surface transportation
			 system will benefit all users through improved accessibility, mobility, and
			 quality of life.
			(15)Increasing the availability and use of
			 sustainable modes of transportation and the development of livable communities
			 are priorities of the United States.
			3.Office of
			 Livability
			(a)In
			 generalChapter 3 of title
			 23, United States Code, is amended by adding at the end the following:
				
					330.Office of
				Livability
						(a)EstablishmentThe Secretary shall establish within the
				Office of the Secretary an office to be known as the Office of
				Livability (in this section referred to as the Office)
				to—
							(1)provide funding,
				leadership, and support for transportation projects, planning, and policies at
				all levels of government that enhance livability; and
							(2)work to create and maintain a safe,
				reliable, integrated, and accessible transportation network that improves the
				economic and social well-being of the people of the United States by enhancing
				choices for transportation users that—
								(A)provide easy
				access to employment opportunities and other destinations; and
								(B)promote positive
				effects on the surrounding community and environment.
								(b)Director
							(1)In
				generalThe Office shall be headed by a director who shall be
				known as the “Director of the Office of Livability” (in this section referred
				to as the Director) and who shall be appointed by the Secretary.
							(2)DutiesThe
				duties of the Director shall be to—
								(A)manage the
				programs of the Office;
								(B)provide leadership
				within the Department of Transportation and throughout the United States with
				respect to Federal livability transportation policies; and
								(C)work
				collaboratively to ensure the expeditious and successful implementation of the
				projects and programs of other offices within the Department of Transportation
				relating to livability.
								(c)Grant
				programsThe Director shall establish and carry out the grant
				programs established under this section by—
							(1)developing
				applications and criteria for the programs;
							(2)issuing regulations with respect to the
				programs;
							(3)selecting the recipients of grants under
				the programs;
							(4)creating performance measures for
				recipients of grants under the programs;
							(5)monitoring and evaluating the performance
				of recipients of grants under the programs;
							(6)developing technical assistance and other
				guidance to assist potential applicants, applicants, and recipients of grants
				under the programs; and
							(7)carrying out other activities with respect
				to the programs determined necessary by the Director.
							(d)Grant program
				for projects
							(1)EstablishmentThe Director shall establish and carry out
				a grant program (in this subsection referred to as the program)
				to award grants on a competitive basis to eligible entities specified in
				paragraph (2) to assist capital investments in surface transportation projects
				that have a significant impact on a region, metropolitan area, community, or
				neighborhood.
							(2)Eligible
				entitiesFor purposes of paragraph (1), the following are
				eligible entities:
								(A)A State government.
								(B)A local
				government.
								(C)The government of
				a territory of the United States.
								(D)The government of
				an Indian tribe.
								(E)A transit
				agency.
								(F)A port
				authority.
								(G)A metropolitan
				planning organization.
								(H)Any other
				political subdivision of a State or local government.
								(I)A multimodal or
				multi-State entity composed of entities specified in subparagraphs (A) through
				(H).
								(3)Eligibility and
				priority of projects
								(A)EligibilityA grant under the program shall be used for
				a transportation project that enhances livability. To be eligible for a grant
				under the program, an applicant must demonstrate the following:
									(i)The proposed project of the applicant will
				take place in a community with a transportation system characterized by, in the
				determination of the Director, a majority of the following:
										(I)Poor accessibility with respect to job
				centers, schools, and other urban areas in the region.
										(II)Limited transportation options for
				residents, particularly for individuals living in high-poverty areas, the
				elderly, and individuals with a disability.
										(III)Limited access and safety with respect to
				all transportation modes, including bicycling and walking, and an overall
				record of poor transportation safety.
										(IV)Limited connectivity among existing
				transportation modes.
										(V)Significant congestion.
										(VI)Significant urban sprawl characterized by
				low population density.
										(VII)Poor air and water quality.
										(VIII)Limited green space and greenways.
										(IX)An excessive average vehicle miles traveled
				per resident.
										(ii)The applicant has established performance
				measures to evaluate the effectiveness of the proposed project.
									(iii)The applicant will utilize context
				sensitive solutions and public involvement in project development to ensure
				that the project reflects community and environmental values.
									(iv)There is a commitment to implementation of
				the proposed project on the part of key local political leadership and
				stakeholder groups, including metropolitan planning organizations.
									(v)The proposed project is able to begin
				implementation not later than one year after the date on which grant amounts
				are received.
									(B)PrioritiesThe Director shall give priority in
				awarding grants under the program to transportation projects that include at
				least two or more of the following:
									(i)Provision of an increased number of
				transportation options, including bicycling and walking, to improve access to
				housing, jobs, businesses, services, and social activities, particularly for
				low-income individuals and populations without access to a motor
				vehicle.
									(ii)Design of streets and transit and rail
				stations to enable safe and equitable access for all users.
									(iii)Improvement of the safety of a
				transportation system, facility, or network.
									(iv)Reduction of greenhouse gas and criteria
				pollutant emissions, enhancement of wildlife habitat, or an increase in green
				spaces.
									(v)Reduction of exposure to criteria
				pollutants and other public health risks, particularly for low-income and
				at-risk communities.
									(vi)Use of innovative land use strategies to
				better coordinate transportation, housing, and development.
									(vii)Strong collaboration among a broad range of
				participants or the integration of transportation projects with other public
				service efforts.
									(viii)Revitalization of main streets and
				downtowns by making transportation improvements that encourage greater use of
				such areas.
									(ix)Support for community in-fill,
				transit-oriented development, or neighborhood revitalization activities.
									(x)Support for goals or projects included in a
				long range transportation plan.
									(4)Size
				diversityIn awarding grants
				under the program, the Director shall award—
								(A)at least 25 percent of the amount available
				for grants under the program to projects located in communities with a
				population of not more than 200,000 individuals (which may include amounts
				awarded pursuant to subparagraph (B)); and
								(B)at least 10 percent of the amount available
				for grants under the program to projects located in communities with a
				population of not more than 50,000 individuals.
								(5)Availability of
				amountsAmounts made available to a recipient of a grant under
				the program shall remain available for the 3 fiscal years beginning after the
				fiscal year in which amounts are provided. Amounts unobligated by the recipient
				at the end of such period shall be redistributed by the Director to other
				eligible entities under the program.
							(6)Annual
				reportAs a condition of receiving a grant under the program, the
				recipient of the grant shall submit to the Director, each fiscal year in which
				the grant amounts are received, a report that, at a minimum—
								(A)lists and
				describes the projects and activities carried out by the recipient during the
				fiscal year; and
								(B)describes and
				analyzes the impact of the projects and activities with respect to the
				objectives of programs and activities under this section.
								(e)Grant program
				for innovative planning
							(1)EstablishmentThe Director shall establish and carry out
				a grant program (in this subsection referred to as the program)
				to award grants on a competitive basis to eligible entities specified in
				paragraph (2) to assist communities in developing strategic growth plans that
				provide a vision and goals for development with respect to at least a 20-year
				period and that integrate long-term transportation and land use
				planning.
							(2)Eligible
				entitiesFor purposes of
				paragraph (1), the following are eligible entities:
								(A)A State government.
								(B)A regional
				planning organization.
								(C)A metropolitan
				planning organization.
								(D)A local
				government.
								(3)Priority for
				grantsThe Director shall
				give priority in awarding grants under the program to applicants that
				demonstrate the following:
								(A)The proposed strategic growth plan of the
				applicant is for a community with a transportation system characterized by, in
				the determination of the Director, a majority of the following:
									(i)Poor accessibility with respect to job
				centers, schools, and other urban areas in the region.
									(ii)Limited transportation options for
				residents, particularly for individuals living in high-poverty areas, the
				elderly, and individuals with a disability.
									(iii)Limited access and safety with respect to
				all transportation modes, including bicycling and walking, and an overall
				record of poor transportation safety.
									(iv)Limited connectivity among existing
				transportation modes.
									(v)Significant
				congestion.
									(vi)Significant urban sprawl characterized by
				low population density.
									(vii)Poor air and
				water quality.
									(viii)Limited green
				space and greenways.
									(ix)An excessive
				average vehicle miles traveled per resident.
									(B)Multijurisdictional partnerships and
				engagement with local jurisdictions, transit agencies and service providers,
				and housing and land use entities.
								(C)The ability to
				complete a strategic growth plan in an effective and timely manner.
								(D)The ability to incorporate the strategic
				growth plan into a long range transportation plan.
								(4)Requirements on
				strategic growth plansA
				strategic growth plan for which a grant is awarded under the program shall
				develop a vision and goals for enhancing livability. The recipient of a grant
				under the program shall coordinate with local jurisdictions, transit agencies
				and service providers, and housing and land use entities and shall develop a
				strategic growth plan that—
								(A)furthers the
				creation of livable communities;
								(B)incorporates the
				development of feasible steps for implementing the plan, including
				interjurisdictional agreements that provide for cooperative and coordinated
				approaches to achieving plan goals;
								(C)assesses projected regional population
				growth or loss and other demographic changes, including by creating 2 to 4
				alternative growth scenarios;
								(D)assesses how regional population growth or
				loss and other demographic changes may impact the need for housing, community
				development, and transportation, including public transportation, in the
				region;
								(E)assesses existing transportation corridors
				and includes strategies for maintaining the corridors and for enhancing
				development along the corridors;
								(F)assesses the accessibility of job centers
				in the region with respect to public transportation facilities and housing,
				including affordable and public housing;
								(G)assesses
				transportation options in the region, including—
									(i)public transportation options, including
				intercity and high-speed rail;
									(ii)options for
				individuals with low incomes, individuals living in high-poverty areas, the
				elderly, and individuals with a disability; and
									(iii)any obstacles to providing access to
				locations that offer employment opportunities, including those in other urban
				areas in the region;
									(H)assesses the daily vehicle miles traveled
				in the region and the opportunities for reducing growth in daily vehicle miles
				traveled and traffic congestion in the region;
								(I)assesses the
				environmental and public health needs of the region and incorporates strategies
				for reducing greenhouse gas emissions, improving air and water quality, and
				remediating brownfield sites;
								(J)includes
				strategies for adding new capacity for public transportation and increasing
				ridership on public transportation;
								(K)includes strategies for supporting the
				development of location-efficient and transit-oriented development;
								(L)includes strategies for revitalizing
				communities, neighborhoods, and commercial centers by supporting existing
				infrastructure;
								(M)includes strategies for coordinating the
				provision of transportation services to individuals with low incomes, the
				elderly, and individuals with a disability;
								(N)includes strategies for reducing the costs
				of housing and transportation, particularly for low-income households;
				and
								(O)assesses public lands and waters and
				includes strategies for maintaining or enhancing the amount of public lands and
				waters.
								(5)Size
				diversityIn awarding grants
				under the program, the Director shall award—
								(A)at least 25 percent of the amount available
				for grants under the program to plans for communities with a population of not
				more than 200,000 individuals (which may include amounts awarded pursuant to
				subparagraph (B)); and
								(B)at least 10 percent of the amount available
				for grants under the program to plans for communities with a population of not
				more than 50,000 individuals.
								(6)Availability of
				amountsAmounts made
				available to a recipient of a grant under the program shall remain available
				for the 3 fiscal years beginning after the fiscal year in which amounts are
				provided. Amounts unobligated by the recipient at the end of such period shall
				be redistributed by the Director to other eligible entities under the
				program.
							(7)Maximum grant
				amountsThe Director shall
				establish the maximum amount of a grant under the program for each of the
				following:
								(A)Recipients
				developing a strategic growth plan for a community with a population of not
				more than 50,000 individuals.
								(B)Recipients developing a strategic growth
				plan for a community with a population of more than 50,000 individuals and not
				more than 200,000 individuals.
								(C)Recipients developing a strategic growth
				plan for a community with a population of more than 200,000 individuals and not
				more than 1,000,000 individuals.
								(D)Recipients developing a strategic growth
				plan for a community with a population of more than 1,000,000 individuals and
				not more than 3,000,000 individuals.
								(E)Recipients developing a strategic growth
				plan for a community with a population of more than 3,000,000
				individuals.
								(8)Annual
				reportAs a condition of
				receiving a grant under the program, the recipient of the grant shall submit to
				the Director, each fiscal year in which the grant amounts are received, a
				report that, at a minimum—
								(A)lists and
				describes the projects and activities carried out by the recipient during the
				fiscal year;
								(B)describes and
				analyzes the impact of the projects and activities with respect to the
				objectives of programs and activities under this section;
								(C)includes a set of performance measures to
				evaluate the strategic growth plan of the recipient, including measures with
				respect to the evaluation of economic development, quality of life,
				transportation costs, public health and safety, equitable access to
				transportation options, energy efficiency, greenhouse gas emission reductions
				and other environmental impacts, and transportation system conditions and
				connectivity; and
								(D)describes innovative planning and public
				participation methods developed and implemented, including for engaging
				regional employers, public health and housing providers, and transportation
				users, including individuals with low incomes, the elderly, and individuals
				with a disability;
								(f)Development of
				statistical and analytical capabilitiesThe Director shall develop statistical and
				analytical capabilities, in conjunction, when appropriate, with other entities
				in the executive branch (including the Environmental Protection Agency and the
				Department of Housing and Urban Development) and with other entities within the
				Department of Transportation (including other offices within the Federal
				Highway Administration, the Federal Transit Administration, the Federal
				Railroad Administration, the National Highway Traffic Safety Administration,
				and the Bureau of Transportation Statistics) to ascertain, and shall determine,
				the following using the best available research methodologies:
							(1)The percentage of
				trips taken throughout the United States each year using each of the following
				modes of transportation:
								(A)Motor vehicle
				travel.
								(B)Public transit,
				including ferries.
								(C)Walking.
								(D)Bicycling.
								(E)Intercity rail and bus travel.
								(2)The economic,
				public health, and environmental benefits derived due to the percentage of
				trips taken annually using sustainable modes of transportation.
							(3)Benefits that may
				be achieved with an increase in the percentage of trips taken annually using
				sustainable modes of transportation.
							(4)An affordability
				index that illustrates the transportation and housing costs associated with
				living in specific locations.
							(5)Any other information relating to the
				status and expansion of sustainable modes of transportation and livable
				communities that the Director determines is necessary.
							(g)Executive branch
				coordinationThe Director
				shall work collaboratively with other executive branch agencies, including the
				Department of Housing and Urban Development, the Environmental Protection
				Agency, the Department of the Interior, and the Department of Health and Human
				Services, to exchange information, carry out joint planning and research, and
				conduct other activities that promote the development of livable communities,
				increase transportation choices, and improve the environment, public health,
				and quality of life.
						(h)Collaboration
							(1)In
				generalThe Director shall
				work collaboratively to ensure the expeditious and successful implementation of
				projects and programs that pertain to livability in offices of the Federal
				Highway Administration, Federal Transit Administration, Federal Railroad
				Administration, and all other operating administrations within the Department
				of Transportation. Projects and programs that pertain to livability include the
				following:
								(A)The nonmotorized
				transportation pilot program under section 1807 of SAFETEA–LU (23 U.S.C. 217
				note; 119 Stat. 1460).
								(B)Transportation
				enhancements under section 133.
								(C)The recreational
				trails program under section 206.
								(D)The national
				scenic byways program under section 162.
								(E)Other programs of the Department of
				Transportation identified by the Secretary as contributing significantly to
				improved livability.
								(2)Effect on
				location of programsPrograms
				specified under paragraph (1) shall remain in the modal location in effect
				before the date of enactment of this section. A program relating to livability
				established after the date of enactment of this section may be situated in any
				modal location in the Department of Transportation, at the discretion of the
				Secretary, unless otherwise mandated by Act of Congress.
							(i)Development and
				dissemination of best practices
							(1)In
				generalThe Office shall act
				as a leadership resource to develop and disseminate information on best
				practices and provide technical assistance or other training to States,
				regional and local governmental entities, and Indian tribes relating to, at a
				minimum, the following:
								(A)Promotion of the
				integration of land use planning and transit-oriented development to support
				the creation of livable communities.
								(B)Fostering
				multimodal transportation systems and effective multimodal connections.
								(C)The expeditious
				delivery of nonmotorized transportation projects.
								(D)Innovative design
				of nonmotorized transportation facilities.
								(E)Adoption and
				implementation of comprehensive street design policies and principles and
				practical design standards.
								(F)Reduction of
				greenhouse gas emissions and other criteria pollutants.
								(G)Projects,
				programs, and activities that support the achievement of the national mode
				share targets developed under paragraph (2).
								(2)Mode share
				targetsThe Director shall develop quantifiable national mode
				share targets for sustainable modes of transportation, develop a timeline for
				achievement of the targets, and support projects, programs, and activities
				within the Department of Transportation and throughout the United States in
				support of the targets.
							(j)Comprehensive
				street design policies and principles and practical design
				standardsThe Director shall encourage the adoption and
				implementation by States, regional and local governmental entities, and Indian
				tribes of comprehensive street design policies and principles and practical
				design standards through—
							(1)the development
				and dissemination of information on best practices under subsection (i);
							(2)the provision of technical assistance or
				other training under subsection (i); and
							(3)the creation or compilation of model
				comprehensive street design policies and principles and practical design
				standards and the dissemination of information relating to such models to
				States, metropolitan planning organizations, and other appropriate governmental
				entities.
							(k)Livability,
				sustainability, and planningThe Director shall compile information and
				provide technical assistance, training, and information concerning best
				practices to States and metropolitan planning organizations to assist such
				entities in achieving compliance with livability and sustainability
				requirements and performance targets.
						(l)Funding
							(1)In
				generalThere is authorized to be appropriated out of the Highway
				Trust Fund (other than the Mass Transit Account) to carry out this section
				$750,000,000 for each of fiscal years 2011 through 2015.
							(2)Contract
				authorityFunds made available to carry out this section shall be
				available for obligation and administered in the same manner as if the funds
				were apportioned under chapter
				1.
							.
			(b)Clerical
			 amendmentThe analysis for
			 such chapter is amended by adding at the end the following:
				
					
						330. Office of
				Livability.
					
					.
			
